 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe policy ofrequiringthe inclusion of truckdrivers where there wasdisagreement.However, it did not reverse the finding, stated inValley of Virginia,concerning a community of interest between truck-drivers and production and maintenance employees in relation to theflow of materials and products into, and out of the plant.Nor did theBoard reverse such basic policies as (a) a plantwide unit is presump-tively appropriate; (b) a petitioner's desires as to the unit is always arelevant consideration; and (c) it is not essential that a unit be themostappropriate unit.The elimination of the policy ofrequiringtheinclusion of truckdrivers brought the Board's policy with respect tosuch employees into harmony with its long-standing and oft-statedpolicy of not compelling a labor organization to seek representationin the most comprehensive grouping.Where, as here, a labor organi-zation is willing, and seeks, to represent them in a plantwide unit, weagree with the Regional Director that even though they may be awayfrom the plant most or all of the time and do little or no work in theplant, truckdrivers have sufficient community of interest with produc-tion and maintenance employees to warrant including them in such aunit.Accordingly, the case is hereby remanded to the Regional Directorfor the purpose of holding an election pursuant to his Decision andDirection of Election, except that the payroll period for determiningeligibility shall be that immediately preceding the date above.Milk Drivers and Dairy Employees,Local Union No.537andSealtest Foods, a Division of National Dairy Products Cor-porationandAssociated Milk Dealers of Denver,Incorporated.Case No. 27-CE-1. June 3, 1964DECISION AND ORDEROn N6vember 26, 1963, Trial Examiner James R. Hemingway issuedhis Decision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a supporting brief.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Jenkins].1Respondent'smotion for oral argument is denied because, in our opinion,the record,exceptions,and brief adequately set forth the issues and positionsof the parties.147 NLRB No. 35. MILK DRIVERS & DAIRY EMPLOYEES, LOCAL UNION 537231The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision,2 the, exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner except as modified herein.The Trial Examiner's Conclusion of Law No. 3 implies that Re-spondent also violated Section 8 (e) by entering into agreements con-taining article 20 with employers other than Sealtest.Although therecord establishes that the contract with Respondent that Sealtestsigned was also signed by other members of the multiemployer as-sociation to which Sealtest then belonged, there is no evidence in therecord that Respondent reaffirmed article 20 as to such other employerswithin the Section 10(b) period by insisting on its enforcement or,otherwise.We therefore conclude, contrary to the Trial Examiner,that Respondent has violated Section 8 (e) only through its reaffirma-tion of article 20 in its contract with Sealtest.However, since article 20 may still.be included in Respondent's con-tracts with employers other than Sealtest, we find that it will effectuatethe policies of the Act to insure against prospective violations of Sec-tion 8 (e) on the part of Respondent by ordering it to cease and desist,as the Trial Examiner has recommended, from entering into, main-taining, or giving effect to article 20 or any other contract provision,express or implied, not only with Sealtest but with any employer overwhom the Board would assert jurisdiction, whereby such employerceases or refrains or agrees to cease or refrain from doing businesswith any other person within the meaning of Section 8 (e) of the Act.'2In the last paragraph of section 111, A, of the Trial Examiner'sDecisionwe correctthe Trial Examiner's obvious error that it was the Respondent who declined to give abranch manager an independent distributorship.It is clear that he meant to say, as therecord shows, that Sealtest declined to do so.3We agree with the Trial,Examiner that a violation of Section 8(e) is established whena respondent,whether an employer or a union,"enters into"an agreement unlawful underthat section,by insisting on its enforcement within the Section 10(b) periodAs we saidinDan McKinney Co ,137 NLRB 649, 657,where an employer was the only respond-ent, ". . . such enforcement,whether or not it was sought, assented to, or acquie,ced inby the other party to the contract is within the scope of the prohibition of Section 8(e)against entering into such contracts...See alsoLocal585 ofthe Brotherhood ofPainters,Decorators&Paper Hangersof America, AFL-CIO, etal.(Falstaff BrewingCorporation),144 NLRB 100, finding a violation of Section8(e) on the part of theunions who were the only respondents,based solely on their attempted enforcement of anillegal provision within the 10(b) period.Moreover,even if acquiescence in an illegalprovision by the other party to the contract is an essential element of an "entering into,"we would find it in this case by Sealtest'saction in declining to, give its manager inColorado Springs an independent distributorship unless he agreed to comply with the pro-visionsofthe contract.Automotive,Petroleum&Allied Industries Employees Union,Local 618,affiliated with International Brotherhood of Teamsters,etc. (Greater St. LouisAutomotive Trimmers and Upholsterers Association,Inc.),134 NLRB 1363, 1370.4 Local 994,International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America(Van Transport Lines, Inc.),131 NLRB 242, 244.enfd. 298 F. 2d105 (C.A. 2) ;Ohio Valley Carpenters District Council, United Brotherhood of Carpentersand Joiners of America,AFL-CIO, at al. (Cardinal Industries,Inc.),136 NLRB 977, 991. 232DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERPursuant Section 10 (c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, MilkDrivers and Dairy Employees, Local Union No. 537, its officers, agents,representatives, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpona charge dated May 10, 1963, but filed on May21, 1963, by Carl W. Perry,zone manager,Sealtest Foods, a Division of NationalDairyProductsCorporation(the name of the corporation herein will be referred to as Sealtest),againstMilkDrivers and Dairy Employees,Local Union No. 537,herein called Respondent, acomplaint was issuedon July16, 1963, alleging a violation by Respondent of Sec-tion 8(e) of the National Labor Relations Act, as amended,29 U.S.C. Sec. 151,et seq.,herein calledthe Act.The AssociatedMilk Dealers of Denver, Incorporated,herein called Associated,was joined as a party to the contract.The Respondent filed an answer onJuly 26,1963, in which it made certain ad-missions(including the execution of the alleged contract provision)but raised ques-tions as to the constitutionality of Section8(e) of the Act,the application of the6 months' limitation under Section 10(b) ofthe Act,and alleged nonjoinder ofparties.The answer denied the commission of any unfair labor practices.A hear-ing was held in Denver,Colorado,on August 28 and 29,1963, before Trial Ex-aminer James R. Hemingway.Associated did not appear.Each of the other partieswas represented by counsel.At the closeof the hearing, a time was fixed for thefiling of briefs and, within such time,each of the parties who appeared at the hear-ing filed a brief with the Trial Examiner,each of which has been fully considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF SEALTEST AND ASSOCIATEDSealtest is a Delaware corporation,maintaining its principal office in New York,New York.It has, at all times material herein,maintained an office and plant atEnglewood,Colorado, a suburb of Denver,where it is engaged in the manufacturing,processing,and distribution of dairy products.In the course and conduct of its busi-ness in the State of Colorado,Sealtest annually receives goods and materials valuedin excess of $50,000 directly from outside the State of Colorado.Associated is an association of milk dealers in the area of Denver, Colorado,bound for collective-bargaining purposes.Itsmembers are engaged in the manu-facturing,processing,and distribution of milk and milk products within the Stateof Colorado.In the operation of their combined businesses in the State of Colorado,the members of Associated annually receive goods and materials valued in excess of$50.000 directly from outside the State of Colorado.No issue is raised as to the Board's jurisdiction based on the facts of commerce.I find that the Board has jurisdiction.II.THE LABOR ORGANIZATIONThe Respondent is a labor organization representing employees of Sealtest, amongothers, in collective bargaining.Ithas a contract with Sealtest and Associatedmembers covering,among other employees,route salesmen,said contract being fora 4-year term expiring in the spring of 1964.III.THE UNFAIR LABOR PRACTICESA. The factsIn April 1960,and until April 1961, Sealtest was a member of Associated. InApril 1960 Associated engaged in collective bargaining with Respondent.The re-sultwas a 4-year contract,expiring(depending on the area covered)inApril orMay 1964.Article 20 of this contract,the only one complained of, reads: MILK DRIVERS & DAIRY EMPLOYEES, LOCAL UNION 537233Sale of Routes.The employer agrees that in the event any of the presentlyestablished routes or routes established in the future are sold to anyone, theroute driver who services the said route will come under the provisions of thisAgreement and must adhere to all conditions with regard to days off, days theroute operates, etc.'Respondent's answer "admits that Respondent is continuing to maintain and giveeffect to the contract clause" above set forth "by invoking its provisions to extendthe benefits of the contract to the employers' route drivers who are classified by theemployers as `independent-operators,' " but it denies that it "has maintained or en-forced the said contract clause so as to induce or require any employer to cease orrefrain from handling, using, selling, transporting or otherwise dealing in the prod-ucts of any other employer, or from doing business with any other person, or forany other improper or illegal purpose."Late in 1961, Sealtest, after notifying Respondent of its intent to do so, turnedover to former employees and other individuals who had not been employees theservicing of certain routes as independent operators.Respondent, taking the positionthat all such operators should come under the contract, invoked the arbitration clauseof the contract, contending that Sealtest had violated article 20 of the contract.Thedecision of the arbitrator, dated June 5, 1962, favorable to Sealtest, found that theindependent operators were not employees of Sealtest.The General Counsel adduced evidence that Respondent, on December 14, 1962,reiterated its position that in the event that Sealtest transferred any of its routes toindependent distributors, the latter had to comply with all conditions of the contract.This was denied by Respondent's witnesses.The General Counsel offered such evi-dence to show that, within 6 months of the time of the filing of the charge, Respond-ent had reaffirmed and maintained in effect said article 20 of the contract.Forthe reason hereinafter stated, I find that a credibility resolution of this conflict isunnecessary.The General Counsel, for the same purpose, adduced evidence to show that, in thefirst part of 1963, the Respondent declined to give its Colorado Springs branch man-ager an independent distributorship in that area unless he complied with all the provi-sions of the contract.The branch manager declined to take the distributorship undersuch conditions.Thereafter, the charge in this case was filed.Upon receiving noticeof the filing of the charge, Respondent's secretary-treasurer, Paul Ashcraft, tele-phoned Manager Perry of Sealtest to ask why the charge was filed. Learning thatthe charge related to the aforesaid article 20, Ashcraft asked why Sealtest was notgoing to go through the "machinery of the contract," which I interpret to mean pro-visions of the contract for settlement of disputes, including the arbitration clause.From this, I infer that he meant that Respondent would oppose any assignment ofroutes to independent contractors unless the latter were required to adhere to allprovisions of the contract. Indeed, Ashcraft admitted on cross-examination at thehearing in this case that this was still the Respondent's position.B. Arguments and conclusionsRespondent, in its answer, questions the constitutionality of Section 8(e) of theAct.At Board level, this defense cannot, of course, be considered.The Act mustbe assumed to be constitutional in the absence of a binding court decision to thecontrary?Respondent contends that no unfair labor practice occurred within 6 months ofthe date of the filing of the charge and that any finding of an unfair labor practiceis therefore barred by the provisions of Section 10(b) of the Act .3This defense1 The same language appeared in the contract involved inUnitedDairies,Inc.,144NLRB 153, but in that case no 8(e)issue wasraised.2 Chauffeurs, Teamsters and Helpers "General"LocalUnion No. 200,InternationalBrotherhood of Teamsters, etc. (Milwaukee Cheese Company),144 NLRB 826.3 Respondentargues that even if it should be found that the discussion of article 20 tookplace on December 14, 1962, as the General Counsel contends, such an "abstract dis-cussion concerning the correct interpretation of a contract" does not constitute an unfairlabor practice in violation of Section 8(e).This argument fails to distinguish the unfairlabor practice from evidence which tends to establish such an unfair labor practice.Theunfair labor practice would be "entering into" a contract prohibited by Section 8(e).The discussionofDecember 14, 1962, if it took place, would be evidence of reaffirmationof the contract tending to prove a continued maintenance of the contract amounting toan "entering into." 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDassumes the validity of article 20 to the extent admitted in the answer. If, however,that article were found to be illegal, even within the limitation admitted in theanswer, Section 10(b) would not prevent the finding of an unfair labor practice, forthe Board has held that a violation of Section 8(e) is shown by a mere reaffirmationof the contract within the 6 months' period by either party,4 and that a concessionby the respondent that the illegal clause is enforced or given effect or is maintainedin effect is sufficient proof of an "entering into." 5This being true, and since theRespondent admittedly is maintaining article 20 as well as the other provisions ofthe contract, I find no need to consider the effect of Sealtest's purported, unilateralact of living up to the agreement without the knowledge of Respondent .6Respondent, in its answer, claims that there is a nonjoinder of indispensableparties-parties to the contract which contains article 20.Although Associated,which negotiated the contract, was made a party, Respondent claims that other signersof the contract were not members of Associated and that Associated may notpresently even be the agent of some who have, like Sealtest, since the execution ofthe contract, withdrawn from membership.1 Such argument might have more meritif a remedy were being sought against all the contract signers.A remedy in thiscase is not sought even against Sealtest or Associated.Furthermore, Respondentseems to recognize that the contract is not a joint obligation of all signers, forRespondent states in its brief that the real parties to the contract are the individualemployers and not Associated, who acted only as their agent.With this, I concur.Each signer has bound himself only to the extent of his own employees and businessoperations; so actually we have numerous identical, separate contracts, not one jointone:Hence, although others might be proper parties, since the language beingconstrued is identical, they are neither necessary nor indispensable.There is nolimit to the number of employers whom Respondent might induce to bind them-selves to contract terms identical to those contained in the contract negotiated byAssociated.Some of these employers might have signed such contract even afterthe hearing in this case closed. It could not seriously be argued that they, too,were indispensable parties.InN.L.R.B. V. Sterling Furniture Company, et al.,202 F. 2d 41 (C.A. 9), acontract. containing an illegal union-shop clause had been executed by an associationof employers, on behalf of its members, including Sterling Furniture Company.Only Sterling and the union were made parties.Yet the Board was required to findthat the contract clause was illegal despite nonjoinder of other employers. It directedan order against Sterling, alone, of the employers.The Board's order against theunion in that case was found by the court to be too, broad, not because the union4Milk Drivers' Union,Local753, International Brotherhood of Teamsters, etc. (PureMilkAssociation;Sidney Wanzer & Sons, Inc.),141 NLRB 1237;Dan McKinney Co.,137NLRB 649;Automotive, Petroleum & Allied Industries Employees Union, Local 618,affiliated with the International Brotherhood of Teamsters, etc. (Greater St. Louis Auto-motive Trimmers and Upholsterers Association, Inc.),134 NLRB 1363;Los AngelesMailers Union No. 9, I.T.U. (Hillbro Newspaper Printing Company Division of HearstPublishing Company),135 NLRB 1132.5General Teamsters',Warehousemen and helpers' Union Local No. 890 (San JoaquinValley Shippers' Labor Committee, et al.),137 NLRB 641 ;Retail Clerks Union, Local 770;et al.(The Frito Company, Western Division),138 NLRB 244.U The General Counsel contends that the unilateral act of Sealtest in refusing to granta distributorship in Colorado Springs except in compliance with the contract removes thecase from the bar of Section 10(b) of the" Act, citing theDan McKinneydecision,supra,where the Board found that even though only the employer took action implementing thecontract during the period covered by the charge, a violation of Section 8(e) could befound.However, inthe McKinneycase, the employer, not the union, was the respondent.That case did not hold that such unilateral act by the employer who was not a respond-ent would be proof of a violation, within the 6-month period, by the union without evi-dence of some reaffirmance or enforcement of the contract by the latter. Cf.Retail ClerksUnion, Local 770; et al.,138 NLRB 244, where both employers and unions were respond-ents, andAutomotive Petroleum & Allied Industries Employees Union, Local 618, etc.,134 NLRB 1363, where, although only the union was a respondent, the Board foundaction by the union reaffirming the current effectiveness of the invalid clause within the6-month period before the filing of the charge.T Respondent conceives that, if such contract parties are not made parties to this pro-ceeding, they could insist that Respondent comply with all the provisions of the contract,including article 20, even if that were held to be illegal in this case. Since article 20 is abenefit to Respondent but only an obligation or restriction to the employer, Respondent'sfear is groundless. MILK' DRIVERS & DAIRY EMPLOYEES, LOCAL UNION 537235was ordered to cease and desist giving effect to the illegal union-shop clause asapplied to employers other than Sterling whose business affected interstate commerce,even though they were not-made parties to the proceedings, but only because it wasso broad as to affect the union's rights under contracts between the union andemployers whose businesses did not affect interstate commerce, as to whom evena closed-shop clause would not have been illegal. I conclude and find, therefore,upon a consideration 'of all the circumstances presented in the case before me thatthere is no fatal nonjoinder of parties.8On the merits of the case, Respondent argues that article 20 was not adopted forthe purposes sought to be prohibited by Congress when it enacted Section 8(e) ofthe Act.Rather, Respondent argues, it was adopted for the protection of employeesfrom the evils of the peddler system.It isnot my function to consider either themerits or evils of the peddler system.Nor is it my function to decide what thelegislaturemight have enacted had it weighed and considered the merits or evilsof the peddler system.Even if I. had the privilege of considering such matters ina case of first impression, this is not such a case. I am bound by the interpretationof Section 8(e) of the Act asheretofore determined by the Board and courts. Inapplying such interpretation, the Board has drawn a definitive line between caseswhere a union, in attempting to retain for the employer's employees the work regu-larly performed by them, enters into a contract which prohibits all subcontracting ofwork that could be performed by such employees and cases where, although sub-contracting of work is permitted by the contract, the employer is restricted in hisliberty to deal with others, as where subcontractors must agree to be bound by theterms and conditions of the main contract or certain of such conditions as arefavorable to the union.The former type of restriction, the Board has held, does notnecessarily violate Section 8(e) of the Act,9 but the latter type does violate the Act.ioAlthough the language of article 20 does not specifically limit itself to independentcontractors who are route drivers (that is, peddlers), it is broad enough to coversuch persons, among others, and the history of the negotiation of article 20, as re-lated in the testimony at the hearing, removes all doubt that the main concern ofRespondent was the peddler system. In fact, Respondent concedes that this wasthe purpose of the clause both in its answer and brief to the Trial Examiner. In itsbrief,Respondent traces the history of the peddler system and the reasons for usethereof by employers.From the outset, unions have attempted to prevent employers,according to Respondent's brief, from jeopardizing the standards of employmentgained in collective bargaining by resort to the peddler system.Assuming, for thesake of argument, that, despite its broad language, article 20 does not extend to per-sons other than peddler route drivers. I would still be unable to conclude, under theBoard's interpretation of Section 8(e) of the Act, that article 20 of the contracthere under scrutiny is notof. violation of the Act.Article 20 is almost identical in purpose with the objects more specifically spelledout in the contract involved inJoint Council of Teamsters No.38,et al., ArdenFarms Co., et al. (California Association of Employers),141 NLRB 341, and inChauffeurs, Teamsters and Helpers "General" Local Union No. 200, etc. (MilwaukeeCheeseCompany), 144 NLRB 826, where the Board found violations of Section8(e) of the Act.True, article 20 of Respondent's contract permits the sale (inter-preted by the parties to mean "assign" or "transfer") of any presently establishedroutes or routes established in the future to "anyone" (which would include persons'who were not, and would not become, employees of Sealtest), but this is permittedby the contract only if the route driver who services the said route (which wouldinclude an independent contractor or the employees of an independent contractor)comes under the provisions of the agreement (including, apparently, membership8 Even if the Board should find it desirable to join other contract signers, it could doso under Section 10(b) of the Act by amendment to the complaint at any time prior tothe issuance of an order based thereon.The complaint need not be dismissed because ofa nonjoinder, therefore.9Milk Drivers and Dairy Employees Union, Local 546, International Brotherhood ofTeamsters, etc. (Minnesota Milk Company),133 NLRB 1314, enfd. 314 F. 2d 761 (C.A. 8).10Automotive Petroleum&Allied Industries Employees Union,Local618, etc.,134NLRB 1363, enfd.sub now. DistrictNo.3, I.A.M., AFL-CIO v. N.L.R.B.,315 F. 2d 33(C.A.D.C.) ;General Teamsters',Warehousemen and Helpers' Union, Local No.890, 137NLRB 641 ;Joint Council of Teamsters No.38,et al., Arden Farms Co., et al. (CaliforniaAssociation of Employers),141 NLRB 341;Local585of the Brotherhood of Painters,Decorators & Paper Hangers of America, AFL-CIO, et al. (Falstaff Brewing Corporation),144 NLRB 100;Thomas Kennedy, et al. (Arthur J. Galligan),144 NLRB 228. 236DECISIONSOF NATIONALLABOR RELATIONS BOARDin Respondent under article 2) and adheres to all conditions with regard to daysoff, days the route operates, etc. In effect, this clause is an agreement not to dobusiness with anyone who does not so qualify.Respondent takes the position that article 20 is not intended to prevent Sealtestor any other signatory employer from selling its routes to a bona fide employer,presumably a competitor, but is only intended to prevent the signatory employersfrom establishing a peddler system.Calling a route driver a "peddler" does notalone determine whether he is an employee of the company whose goods he sellsor is in fact an independent contractor.To the extent that article 20 applies onlyto nonindependent peddlers, that is, employees, it does not violate Section 8(e),and Respondent may deter the employer from escaping its lawful obligations by pre-tense.However, if the route driver is, indeed, an independent contractor, Re-spondent is prohibited by Section 8(e) from restricting Sealtest or any other sig-natory employer from doing business with such independent contractor.Whetheror not a route driver who handles the products only of one producer can truly bean independent contractor 11 is a question which Respondent obviously would liketo have answered negatively, but this question is not in issue here and I make nodecision with respect thereto.12 I decide only that the language of article 20 goesbeyond lawful limits in extending to "anyone."Respondent suggests, that the language of article 20 is too vague to be susceptibleof construction and therefore cannot be held to violate Section 8(e) of the Act, citingMinnesota Milk Company, supra.If article 20 is ambiguous, however, doubt asto its meaning has been removed by evidence adduced at the hearing with regardto the interpretation which the parties themselves put on it.This interpretationsatisfiesme that the parties intended to restrict the transfer of, or establishment of,routes serviced by route drivers, whether or not such drivers were genuinely inde-pendent contractors, unless such route drivers should come under all the provi-sions of the contract.Respondent is not explicit in its reasons for consideringarticle 20 as too vague or ambiguous to be susceptible of construction.PerhapsRespondent has in mind the use of the vague "etc." at the end of article 20. Ifarticle 20 of the contract did not also contain the language "the route drivers . . .will come under the provisions of this Agreement," I might be disposed to agreethat in the phrase "must adhere to all conditions with regard to days off, days theroute operates, etc.," the use of "etc." might create a problem of enforcement in aspecific case beyond "the days off" and "days the route operates," but this does notprevent the explicit language that the "route driver ..will come under the pro-visions of this Agreement" from being understood, and this language provides therestriction which is prohibited by Section 8(e) of the Act.13On the basis of all the evidence in the case, the Board decisions, and all the lawapplicable hereto, I conclude and find that by maintaining in effect, within a periodof 6 months prior to the filing of the charge, article 20 of the contract between Re-spondent and Associated, including Sealtest, Respondent has "entered into" a con-tract in violation of Section 8(e) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the business operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.11To date the law has not,so faras I know,recognizeda hybrid typeof "restrictedindependent contractor,"one who is neither an employee nor a fully independent contractor.12 This question has been decided with reference to such persons as Respondent calls"peddlers,"to the extent requiredby the facts, inMilk Drivers and Dairy EmployeesUnion,Local No. 516, etc.(Minnesota Milk Company),133 NLRB 1314,affd. 314 F. 2d'761 (C.A. 8).131 find inapposite the cases cited by Respondent which consider violations of Sec-tion 8(a) (5) of the Act. Even ifthe courtdecisionscited,such asRetail Clerks UnionLocal 770,Retail Clerks InternationalAssociation, AFL-CIO (United States Hardwareand Paper Company, etal.)v.N.L.R.B.,296 F. 2c1 368 (C.A.D.C.), dealing withSection8(b) (4), were applicable to Section 8(e) cases, I am bound by the Board'sdecisions inall jurisdictions except the one in which the Board has been reversedby the circuit court.A decision of the CircuitCourt of the District of Columbiais not binding in Colorado. MILK DRIVERS & DAIRY EMPLOYEES, LOCAL UNION 537237V.THE REMEDYHaving found that Respondent has engaged in certainunfair laborpractices, Ishall recommend an order that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Respondent,in itsbrief, hassupplied thenamesof employers other than Sealtest and Associated with whom ithas identical contracts containing article 20 as set forth above. It does not appearwith certainty, however, that such employers, other than Sealtest and Associated,are engaged in commerce within the meaning of the Act. If any be not, it may bethat Respondent can lawfully include article 20 in a contract with such employer.However, if any other employer be engaged in commerce within the meaning ofthe Act,Respondent cannot maintainor enforce article 20 as to him.I shall,there-fore, recommend a remedy which is broad enough toinsurethat the Act is not, inthe future, similarly violatedas toany employer over whom the Board has, andwould assert, jurisdiction.Upon the basis of theforegoingfindings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Milk Drivers and Dairy Employees, Local Union No. 537, Respondent herein,is a labor organization within the meaning of Section 2(5) of the Act.2. Sealtest and Associated are employers engaged in commerce within the meaningof Section 2(6) and (7) of the Act.3.By entering into contracts containing article 20, whereby Sealtest and membersof Associated agree to cease or refrain from doing business with another person orother persons, Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(e) of the Act.4. Such unfair labor practices are unfair labor practices affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord in the case, I recommend that the Respondent, Milk Drivers and Dairy Em-ployees, Local Union No. 537, its officers,agents,representatives, successors, andassigns, shall:1.Cease and desistfrom entering into,maintaining,or giving effect to article 20or any other contract provision,expressor implied, with Sealtest, Associated, or anyother employer over whom the Board has, and would assert, jurisdiction under theAct, whereby such employer ceases or refrains or agrees to cease or refrain fromdoingbusinesswith any other person within the meaning of Section 8(e) of theAct.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a) Post in Respondent's business offices and meeting halls copies of the attachednotice marked "Appendix." 14Copies of said notice, to be furnished by the RegionalDirector for the Twenty-seventh Region of the Board, shall, after having been dulysigned by official representatives of Respondent, be posted immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all other places where notices to members are customarily posted.Reasonable steps shall be taken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(b) Furnish to said Regional Director a sufficient number of signed copies ofthe aforementioned notice for posting by Sealtest, by each member of Associated, andby other employers with whom Respondent has contracts containing aforesaidarticle 20 and who are engaged in commerce within the meaning of the Act, andover whom the Board would assert jurisdiction, for posting by such employers, ifthey are willing,in placeswhere notices to employees are customarily posted.141n the event that thisRecommendedOrder be adopted by the Board, the words "aDecision andOrder"shallbe substituted for the words "the Recommended Order of aTrialExaminer"in the notice.In the furtherevent thatthe Board'sOrder be enforcedby a decree of a UnitedStatesCourt of Appeals, the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substitutedfor thewords "a Decisionand Order." 238DECISIONSOF NATIONALLABOR RELATIONS BOARDCopies of said notice, to be furnished by said Regional Director, shall, after havingbeen signed by Respondent, as indicated, be forthwith returned to said RegionalDirector for disposition by him.(c)Notify said Regional Director, in writing, within 20 days from the date ofservice of this Trial Examiner's Decision, of what steps the Respondent has takento comply herewith.15It is further recommended that, unless on or before the expiration of said 20 days,Respondent shall have notified said Regional Director, in writing, that it will complywith the foregoing recommendations, the National Labor Relations Board issue anorder requiring Respondent to take the action aforesaid.151n the event this Recommended Order be adopted by the Board, this provision shallbe modified to read: "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL OUR MEMBERS AND TO ALL EMPLOYEES OF EMPLOYERS WHO AREPARTIES TO OUR CONTRACT WITH ASSOCIATED MILK DEALERS OF DENVER,INCORPORATEDPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby give notice that:WE WILL NOTenter into, maintain,or give effect to article 20 of our contractwith Associated Milk Dealers of Denver, Incorporated, and with othersignatoriesto said contract, including Sealtest Foods, a Division of National Dairy Prod-uctsCorporation, or any other contract provision whereby any such employerceases or refrains or agreesto cease orrefrain from doingbusinesswith anyother person withinthe meaningof Section 8(e) of said Act.MILKDRIVERS AND DAIRY EMPLOYEES,LOCAL UNION No. 537,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60consecutivedays from the date of posting,and must notbe altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 609 Rail-way ExchangeBuilding,17th and Champa Streets, Denver, Colorado, Telephone No.Keystone 4-4151,Extension513, if they have any questions concerning this noticeor compliancewith itsprovisions.WavetronicsIndustries,Inc.andInternationalUnion, UnitedAutomobile, Aerospace & Agricultural Workers of America,AFL-CIO.Case No. 4-CA-3136. June 3, 1964DECISION AND ORDEROn March 30, 1964, Trial Examiner Herbert Silberman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and supporting comments.'1Having duly considered the matter, Respondent's request for oral argument Is herebydenied.147 NLRB No. 33.